UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 2, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number 0-19687 SYNALLOY CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 57-0426694 (IRS Employer Identification Number) 775 Spartan Blvd. Suite 102 Spartanburg, South Carolina (Address of principal executive offices) (Zip code) (864) 585-3605 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ( )No (X) (Not yet applicable to Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file or a smaller reporting company. See definition of “large accelerated filer,”"accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (check one) Larger accelerated filer () Accelerated filer () Non-accelerated filer () (Do not check if a smaller reporting company) Smaller reporting company(X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes()No(X) The number of shares outstanding of the registrant's common stock as of August 10, 2011 was 6,323,596. 1 Explanatory Note Synalloy Corporation (the Registrant) is filing this amendment (the Form 10-Q/A) to our Quarterly Report on Form 10-Q for the quarter ended July 2, 2011 (the Form 10-Q), filed with the U. S. Securities and Exchange Commission onAugust 12, 2011, solely to attach the Interactive Data Files. This Form 10-Q/A should be read in conjunction with the original Form 10-Q, which continues to speak as of the date of the Form 10-Q. Except as specifically noted above, this Form 10-Q/A does not modify or update disclosures in the original Form 10-Q. Accordingly, this Form 10-Q/A does not reflect events occurring after the filing of the Form 10-Q or modify or update any related or other disclosures. 2 Synalloy Corporation Item 6. Exhibits The following exhibits are included herein: 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema 101.CAL* XBRL Taxonomy Extension Calculation Linkbase 101.LAB* XBRL Taxonomy Extension Label Linkbase 101.PRE* XBRL Taxonomy Extension Presentation Linkbase *In accordance with Regulation S-T, the XBRL-related information in Exhibit 101 to this Quarterly Report on Form 10-Q/A shall be deemed "furnished" and not "filed." 3 Synalloy Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SYNALLOY CORPORATION (Registrant) Date: August 12, 2011 By: /s/Craig C. Bram Craig C. Bram President and Chief Executive Officer Date:August 12, 2011 By: /s/Richard D. Sieradzki Richard D. Sieradzki Chief Financial Officer and Principal Accounting Officer 4
